UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: October 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-164633 PHOTOAMIGO, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 20-5422795 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2532 Foothill Road, Santa Barbara, CA. 93105 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number including area code:(805) 965-0699 924 Olive Street, Santa Barbara, CA. 93101 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by checkmark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:3,012,000 shares of common stock outstanding as of December 22, 2011. Explanatory Note The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the period ended October 31, 2011, or the Form 10-Q, of Photoamigo, Inc., or the Company, as filed with the Securities and Exchange Commission, or the SEC, on December 23, 2011, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q does not reflect events that may have occurred subsequent to the original filing date of the Form 10-Q and does not modify or update in any way disclosures made in the Form 10-Q as originally filed. Pursuant to Rule 406T of Regulation S-T, the interactive data files in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections.   Item 6.Exhibits. a.Exhibits Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 for Robert Heckes. * Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for Robert Heckes. * 101 Interactive Data Files * Previously filed. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PHOTOAMIGO, INC. /s/ Robert Heckes Dated: March 19, 2012 By: Robert Heckes, Director, Chief Executive Officer, and Chief Financial Officer In accordance with the Exchange Act, this Report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. PHOTOAMIGO, INC. /s/ Robert Heckes Dated: March 19, 2012 By: Robert Heckes, Director, Chief Executive Officer, and Chief Financial Officer
